Citation Nr: 1449575	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  09-37 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for feet fungus.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision, sent to the Veteran in January 2008, and a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The May 2009 rating decision, in part, declined to reopen claims of service connection for bilateral hearing loss and tinnitus.

Although the RO did not reopen the Veteran's claims of service connection for bilateral hearing loss and tinnitus, the Board must also address the question of reopening before proceeding to the merits.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2002); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  

The Veteran had a video conference hearing before the Board in August 2014.  A transcript has been associated with his claims file.  

The Veteran first submitted his claim of entitlement to service connection for foot fungus in March 2007.  That claim was denied in a rating decision sent to the Veteran in January 2008.  The Veteran filed another claim for this issue in December 2008; the Board is construing that claim as a notice of disagreement concerning the January 2008 rating decision.

The underlying issues of entitlement to service connection for feet fungus, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed March 2004 rating decision, the RO denied a claim of service connection for bilateral hearing loss.

2.  The evidence submitted since the March 2004 rating decision is neither cumulative nor redundant of the record at the time of the prior final denial, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss. 

3.  In an unappealed March 2004 rating decision, the RO denied a claim of service connection for tinnitus.

4.  The evidence submitted since the March 2004 rating decision is neither cumulative nor redundant of the record at the time of the prior final denial, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus. 


CONCLUSIONS OF LAW

1.  The March 2004 decision denying reopening of a claim of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.200, 20.201, 20.302 (2013).

2. The additional evidence received since the March 2004 decision is new and material, and the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The March 2004 decision denying reopening of a claim of service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.200, 20.201, 20.302 (2013).

4. The additional evidence received since the March 2004 decision is new and material, and the claim of service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed decision issued March 2004, the RO denied service connection for bilateral hearing loss and tinnitus.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim of service connection for bilateral hearing loss and tinnitus were denied in the March 2004 rating decision because the RO found that there was no evidence of acoustic trauma, hearing loss, or reports of tinnitus.  However, the Veteran has submitted a statement from fellow servicemember E.F., who discussed their exposure to gunfire in combat.  The Veteran has also submitted statements discussing the same, which he did not submit in his earlier claim.  These statements are new evidence that is also material, inasmuch as they demonstrate acoustic trauma in service.  See 38 C.F.R. § 3.3.85.

New and material evidence having been received, reopening of the claims for service connection for bilateral hearing loss and tinnitus is granted.


ORDER

New and material evidence having been submitted, the claim of service connection for bilateral hearing loss is reopened.  To this extent, the claim is allowed.

New and material evidence having been submitted, the claim of service connection for tinnitus is reopened.  To this extent, the claim is allowed.


REMAND

The Board finds that additional development is required for the Veteran's claims.

The Veteran underwent a VA audiology examination in February 2011.  The examiner noted that the Veteran did not have his hearing thresholds tested at either his induction or at separation; at the latter, there was only a statement that his hearing with within normal limits at separation.  The Veteran stated that his tinnitus and hearing loss began in 2000.  While the Veteran reported exposure to gunfire in service, the examiner provided a negative opinion due to the date of the reported onset and the fact that his in-service work as a truck driver would not have exposed him to excessive noise on a continuous basis.  However, the examiner did not supply a rationale for rejecting the Veteran's lay statements on gunfire exposure.  Therefore, a new examination is necessary so that these statements can be properly considered.

Remand is also necessary for the Veteran's foot fungus claim.  At the Veteran's Board hearing, his wife testified that he receives treatment from a private provider for his feet.  These records need to be obtained.  In addition, the Veteran wrote in a December 2013 statement and testified at his Board hearing that he began receiving treatment for his feet while in Vietnam, in Phu Bai.  It does not appear that an effort has been made to see if these records exist.  The Board does note that while the Veteran stated that he received treatment for his feet at the Houston VAMC in 1972, shortly after leaving service, a February 2014 response indicated that there were no available records.  

A VA examination has not yet been obtained for the Veteran's feet.  The Veteran is competent to report his medical history concerning his feet, see Washington v. Nicholson, 21 Vet. App. 191, 195 (2007), and the Board finds him credible concerning persistent and recurrent symptoms inasmuch as VA treatment records from 1984 show a foot condition even at that date.  Given the above, a VA examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate records repositories, to include the NPRC, and search for any separately stored service field hospital records from Phu Bai during the period October 1971 to March 1972, the Veteran's period of service in Vietnam.  

2.  After obtaining any necessary authorizations, request any outstanding treatment records of the Veteran related to his feet, to specifically include the podiatrist mentioned at the Veteran's Board hearing.  
3.  All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given proper notice and allowed an opportunity to provide such records.  

4.  Following completion of the above-requested actions, schedule VA examinations concerning the Veteran's auditory and feet disabilities.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review.  

Based on review of the record and examination of the Veteran, the examiner should respond to the following:  

A) Is it at least as likely as not (probability of 50 percent or more) that a current foot fungus disability had its clinical onset in service or is otherwise related to active duty?

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's assertion of foot fungus problems in and since service.  The examiner should give medical reasons for accepting or rejecting the lay statements regarding the in-service injury and symptoms since service.  

B) Is it at least as likely as not that hearing loss and/or tinnitus had its clinical onset in service or is otherwise related to active duty?

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's assertions of exposure to gunfire in service.  The examiner should give medical reasons for accepting or rejecting the lay statements regarding the in-service injury and symptoms since service.  

If an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  When the development requested has been completed, the case should be reviewed.  If a benefit sought is not granted, furnish a Supplemental Statement of the Case, and afford the Veteran a reasonable opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


